Citation Nr: 0510009	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-32 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to dependency indemnity and compensation 
benefits (DIC) based on service connection for the cause of 
the veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A., Chapter 35.

3.  Whether appellant has legal entitlement to accrued 
benefits.

4.  Whether appellant has legal entitlement to non-service-
connected death pension benefits.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1968.  He died on August [redacted], 2002.  The appellant is 
the veteran's son. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the RO in Columbia, South Carolina, 
which denied the appellant's claims for service connection 
for the cause of the veteran's death, Dependents' Educational 
Assistance under 38 U.S.C.A., Chapter 35, accrued benefits 
and non-service-connected death pension benefits.

The Board notes that in February 2003, the RO denied 
entitlement to dependency and indemnity compensation (DIC), 
entitlement to accrued benefits and entitlement to non-
service-connected death pension benefits.  The RO determined 
that there was no money owed to the veteran at the time of 
his death.  In March 2003, the appellant filed a timely 
notice of disagreement with the RO determination.  A separate 
rating decision dated in April 2003 denied service connection 
for cause of the veteran's death and entitlement to 
Dependents' Educational Assistance under 38 U.S.C., Chapter 
35.  In June 2003, the appellant submitted VA Form 9 as well 
as another notice of disagreement.  In September 2003, the RO 
issued a statement of the case which only addressed the 
issues of entitlement to service connection for the cause of 
the veteran's death and entitlement to Dependents' 
Educational Assistance under 38 U.S.C., Chapter 35.  
Accordingly, the Board is required to remand these issues for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The provisions of 38 U.S.C.A. § 1310 (West 2002), provide 
that when a veteran dies from a service-connected or 
compensable disability, VA shall pay DIC to such veteran's 
surviving spouse, children, and parents.

A child is defined as a person who is under the age of 18, in 
a course of education or training prior to age 23, or who 
became permanently incapable of self support prior to the age 
of 18; and is the son or daughter of a veteran.  38 U.S.C.A. 
§ 101(4)(a); 38 C.F.R. § 3.57 (2004).  In this case the 
appellant's birth certificate shows that he was born in 
December 1959, and has been over the age of 23 at all times 
since the veteran's death in August 2002.  There have been no 
allegations that he became permanently incapable of self 
support prior to age 18.

Thus, the appellant may not have legal eligibility for DIC 
benefits.  The RO, however, has not considered this question, 
and has not apprised the appellant of the pertinent 
provisions of 38 U.S.C.A. §§ 101(4), 1310; 38 C.F.R. § 3.57.  
The Board cannot generally consider a question in the first 
instance.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Further, 
the question of the appellant's legal entitlement to DIC 
benefits is inextricably intertwined with the other issues 
being remanded.  That is, an adverse decision as to his legal 
eligibility for one benefit, could have a negative impact on 
the adjudication of his legal entitlement to the remaining 
benefits.  See Harris v. Derwinski, 1 Vet. App. 180 (1990).

As detailed in the introduction portion of this decision, the 
appellant has submitted a notice of disagreement with the 
denial of accrued benefits and entitlement to non-service-
connected death pension benefits.  A statement of the case 
addressing these matters has not been issued.  A Remand for 
this action is necessary.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).
 
To ensure full compliance with due process requirements, the 
case is remanded for the following:
 
1.  The AMC or RO should adjudicate the 
appellant's legal eligibility for DIC 
based on service connection for the 
cause of the veteran's death.  If the 
decision is adverse to the appellant, 
it should issue a supplemental 
statement of the case that contains the 
relevant provisions of 38 U.S.C.A. 
§§ 101(4), 1310; 38 C.F.R. § 3.57, 
before returning the case to the Board.

2.  The AMC or RO should issue a 
statement of the case to the appellant 
addressing the issues of his legal 
entitlement to accrued benefits and 
entitlement to non-service-connected 
death pension benefits.  The Board will 
further consider these issues only if 
an adequate substantive appeal is 
submitted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




